Citation Nr: 0804822	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

For the entire period of the claim, the veteran's diabetes 
mellitus requires a controlled diet and oral hypoglycemic 
medications; it does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus have not been met for any period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial decision on a claim by the agency of original 
jurisdiction (AOJ), and it applies to each of the five 
elements of the claim, including notice that a disability 
rating and an effective date for an award of benefits will be 
assigned if service connection is established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned (as is the case here) the typical service-
connection claim has been more than substantiated-it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. 
473, 491 (2006).  In any event, a letter sent to the veteran 
in October 2005 informed him of what evidence was needed to 
establish the benefits sought (i.e. a higher rating), of what 
VA would do or had done, what evidence the veteran should 
provide, and asked the veteran to send in any evidence in his 
possession that pertained to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
treatment records, and private treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.   

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Initial Rating for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for diabetes mellitus is an 
appeal from the initial assignment of a disability rating 
following the grant of service connection (August 2005 rating 
decision).  As such, the claim requires consideration of the 
entire time period involved, and contemplates staged ratings 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's Type II diabetes mellitus is evaluated using 
criteria found at 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 
20 percent rating is currently assigned based on evidence 
that the veteran's diabetes is somewhat controlled with the 
use of an oral hypoglycemic medication and a restricted diet.  
The veteran asserts that he is entitled to greater 
compensation because of the life-threatening nature of 
diabetes.

Under Diagnostic Code 7913, a 20 percent rating is assigned 
when there is evidence of diabetes mellitus requiring insulin 
and a restricted diet, or oral hypoglycemic agents and a 
restricted diet; a 40 percent rating is assigned when there 
is evidence of diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities; a 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated.  According to 
Diagnostic Code 7913, the regulation of activities refers to 
avoidance of strenuous occupational and recreational 
activities. 

It is clear from the record, and VA has acknowledged in its 
previous rating decision, that the veteran requires oral 
hypoglycemic medications to regulate his diabetes and that he 
is on a restricted diet due to his diabetes.  The question in 
this appeal for a higher rating is whether the veteran's 
diabetes mellitus requires insulin and regulation of 
activities.

VA treatment records and private treatment records from 
throughout the initial rating appeal period contain numerous 
references to prescribed treatments for the veteran's 
diabetes.  The evidence of record shows the continued 
prescription of oral hypoglycemic medications, but does not 
suggest that the veteran depends on insulin.  In fact, non-
insulin dependent diabetes mellitus has been diagnosed (see 
for example, an October 2005 outpatient treatment record).  

In addition, the records do not contain any reference to 
regulation of activities, to include that the veteran has 
been instructed by a physician to regulate his activities.  

The Board acknowledges the veteran's statements concerning 
the progressive nature of diabetes mellitus.  However, while 
the veteran's diabetes may result in further complications in 
the future, the evidence of record demonstrates that, at 
present, the veteran's diabetes does not require insulin or 
regulation of activities, as is necessary for a disability 
rating in excess of 20 percent.  

In light of the foregoing evidence, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 20 percent for diabetes 
mellitus.  As such, the veteran meets the criteria for a 20 
percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  
In the absence of evidence of regulation of activities, there 
is no basis for a higher rating at this time.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for a higher initial disability rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107.  The claim for a schedular disability rating 
greater than 20 percent for diabetes mellitus is, therefore, 
denied.  


ORDER

An initial disability rating in excess of 20 percent for 
service-connected diabetes mellitus is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


